Allowable Subject Matter
Claims 1, 2, 7, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art of record Mikiyoshi (JP 2004-330711 A), Nakasuji (US 2002/0187300), Nakamichi (JP 2009-1133741 A), Dietz (USPN 7,238,401), Hilbert (USPN 4,554,206), and Gyu (KR 10-1387465) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claim 1.  	Specifically, none of Mikiyoshi, Nakasuji, Nakamichi, Dietz, Hilbert, and/or Gyu, when considered alone or in combination, teach or reasonably suggest a vehicle interior or exterior material comprising:  	a polyester resin foam layer having a mass per unit area in a range of 750 to 1,000 g/m2;  	a polyester fiber layer, formed on one surface or both surfaces of the polyester resin foam layer;  	a biaxially-oriented polyester film formed between the polyester resin foam layer and the polyester fiber layer;  	a first polyester resin adhesive layer formed between the polyester resin foam layer and the biaxially-oriented polyester film; and  	a second polyester resin adhesive layer formed between the biaxially-oriented polyester film and the polyester fiber layer,  	wherein the polyester resin foam layer is a polyethylene terephthalate (PET) resin foam layer, the polyester fiber layer includes a polyethylene terephthalate fiber 2,  	wherein the number of cells of the polyester resin foam layer is 1 to 30 cells per 1 mm2,  	wherein a variation in cell size of the polyester resin foam layer is 5% or less,  	wherein the polyester resin foam layer has a flexural strength of 10 N or more which is measured when a specimen is fixed with a 100 mm support span and a flexural load is applied thereto at a rate of 5 mm/min according to ASTM D 790,  	wherein the vehicle interior or exterior material has a noise absorption rate of 0.4 NRC or more which is measured according to KS F 2805, and a sound transmission loss value of 10 dB or more which is measured according to KS F 2080,  	wherein the vehicle interior or exterior material satisfies the following Expression 1 after a severe condition including a step of leaving the vehicle interior or exterior material at a temperature of 90±1 °C for 24 hours and a step of leaving the vehicle interior or exterior material at a temperature of 50±1 °C and a relative humidity of 90% for 24 hours:  	[Expression 1]  	|V1-V0| / V0 x 100 < 5% 	wherein V0 is a volume (mm3) of the vehicle interior or exterior material before exposure to the severe condition, and V1 is a volume (mm3) of the vehicle interior or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783